FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 20, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-4094
                                                  (D.C. No. 2:13-CR-00829-CW-1)
ADRIAN GARCIA,                                                (D. Utah)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, McKAY, and BALDOCK, Circuit Judges.
                  _________________________________

      A jury convicted Adrian Garcia of dealing methamphetamine. Mr. Garcia now

argues that the jury should not have been allowed to convict—that the court should

have directed an acquittal because of insufficient evidence. Mr. Garcia’s argument

has no merit. The government presented ample evidence of Mr. Garcia’s guilt.

      Government agents monitored Mr. Garcia and his communications for three

days—reading his text messages, listening to his phone conversations, and watching

him through a camera on a telephone pole outside his house. During those three days

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
of surveillance, they captured a text message conversation in which Mr. Garcia and

his friend Josh Cox negotiated the sale of “one and a half for 2,100.” (R. vol. II at

85.) They listened to phone conversations in which Mr. Garcia asked his girlfriend

where to find the key to her storage unit—the storage unit from which, according to

the girlfriend’s testimony, Mr. Garcia intended to pick up methamphetamine. The

officers watched Mr. Garcia drive to the house where the key was, watched him drive

into the facility where the storage unit was located, and took a photograph as he

drove away.

       Finally, the officers also listened to a phone conversation in which Mr. Garcia

and Mr. Cox arranged to meet, and they took photographs of Mr. Garcia and Mr. Cox

together a few minutes after Mr. Garcia left the storage unit. A half hour later they

arrested Mr. Cox and found he was carrying one and a half ounces of

methamphetamine—the same amount he and Mr. Garcia had agreed on by text

message. Mr. Cox said at the time, and later testified in court, that he bought the

meth from Mr. Garcia.

       Mr. Garcia’s challenges to this evidence are simply not plausible. He claims

that his girlfriend and Mr. Cox were “inherently unreliable” witnesses (Appellant’s

Br. at 5), but the reliability of witnesses is for the jury to determine, not this court.

He also suggests innocent explanations for various pieces of evidence: perhaps

someone else sent the text messages from his phone; perhaps his negotiations with

Mr. Cox involved not meth but used car parts, which he had sold Mr. Cox in the past.



                                             2
And he is correct when he emphasizes that no officers actually saw him give the

methamphetamine to Mr. Cox.

      But none of this matters. The evidence, taken as a whole, would allow a

reasonable jury to convict Mr. Garcia. Mr. Garcia’s conviction is AFFIRMED.




                                          Entered for the Court


                                          Monroe G. McKay
                                          Circuit Judge




                                         3